                              UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF WISCONSIN



KIMBERLY KIM

                Plaintiff,                                 Case No.: 19-cv-300

v.

UY CREATIVE COMMUNICATIONS, LLC

And
                                                           JURY DEMAND
MAUREEN UY

                Defendants.



                                           COMPLAINT


        Now Comes Plaintiff, Kimberly Kim, by her attorneys O. Emil Ovbiagele and Samantha

Huddleston of OVB Law & Consulting, S.C., and, as for the causes of action against the above-

named Defendants, UY Creative Communications, LLC and Maureen Uy, alleges as follows:


                                      NATURE OF ACTION
     1. This action seeks to enforce Plaintiff’s rights and to recover under the Fair Labor Standards

        Act of 1983 (“FLSA”) and Wisconsin’s wage and hour laws.


                                              PARTIES

     2. Plaintiff, Kimberly Kim, is an adult citizen of Wisconsin, residing at 1901 N. Prospect Ave.,

        Apt. 301, Milwaukee, Wisconsin 53202.

     3. Plaintiff is a former employee of the Defendants. During her employment with Defendants,

        Plaintiff was a covered employee under the FLSA and Wisconsin’s wage and hour laws.

     4. Defendant, UY Creative Communications, LLC (“UY Creative”), is a Wisconsin limited




            Case 2:19-cv-00300-NJ Filed 02/27/19 Page 1 of 10 Document 1
   liability company that operates a multi-state business that provides social media and

   marketing services for other businesses. UY Creative operates and provides its services in

   various states including, Wisconsin, Illinois, Arizona, and Florida.

5. Defendant, Maureen Uy (“Defendant Maureen”), is an individual who resides in Milwaukee,

   Wisconsin.

6. Defendant Maureen is an owner/Managing Partner of UY Creative, controls the operations

   of UY Creative, and, at all times relevant to this action, was involved in the supervision and

   payment of the Plaintiff and other employees.

                             JURISDICTION AND VENUE

7. The court has subject matter jurisdiction pursuant to the Fair Labor Standards Act of 1938,

   28 U.S.C.A. § 1331, and 29 U.S.C.A. § 216(b). The court has personal jurisdiction over the

   Plaintiff, who is a resident of Milwaukee, Wisconsin, and the Defendants, who do business

   in the State of Wisconsin.

8. Venue also lies in this Eastern District of Wisconsin, pursuant to 28 U.S.C.A. § 1391 because

   the Defendants do business in this district, and a substantial part of the alleged events or

   omissions giving rise to this action occurred in this district.

9. Upon information and belief, at all times relevant to this action, the Defendants were

   engaged in a commercial enterprise and had annual sales of over $500,000 or more and were

   engaged in interstate commerce.

10. Upon information and belief, the Defendants offered and provided services to customers in

   various parts of the United States and performed various services for its clients using

   interstate commerce tools, including but not limited to, using interstate mail services,

   internet services, and telecommunication services for interstate communication and

   commerce.


                                               2

       Case 2:19-cv-00300-NJ Filed 02/27/19 Page 2 of 10 Document 1
                                    INTRODUCTION

11. Plaintiff brings this claim individually for claims relating to unpaid wages/minimum wage

   compensation, overtime compensation, liquidated damages, interest, attorneys’ fees and cost

   pursuant to the FLSA.

                              FACTUAL BASIS FOR SUIT

12. Plaintiff is a covered employee within the meaning of the FLSA and Wisconsin Statute §

   104.035.

13. Defendants employed Plaintiff within the meaning of the FLSA and Chapter 104 of the

   Wisconsin Statutes.

14. Defendant Maureen had substantial control over the working conditions of Plaintiff, and

   over the unlawful policies and practices alleged herein at all times relevant to this lawsuit.

15. Defendant Maureen controlled Plaintiff’s terms and conditions of employment by

   determining Plaintiff’s compensation, directing Plaintiff on how to perform work related

   tasks, and determining which customer accounts Plaintiff would be working on.

16. At all times relevant to this action, the Defendants depended on social media and marketing

   employees like the Plaintiff, employed remotely to provide media marketing services to its

   customers.

17. Although these social media and marketing employees, including the Plaintiff, performed

   primary services related to the Defendants’ operations and subject to its control, the

   Defendants wrongly classified them as “independent contractors” and deemed such

   employees/personnel to be outside the protections of the FLSA.

18. Plaintiff began her employment with the Defendants in September 2018.

19. Plaintiff ended her employment with the Defendants in January 2019 due to unpaid earned

   wages.

                                               3

       Case 2:19-cv-00300-NJ Filed 02/27/19 Page 3 of 10 Document 1
20. During her employment with the Defendants, Plaintiff was given several different titles,

   including that of social media manager.

21. During her employment with the Defendants, Plaintiff’s duties included but were not limited

   to updating social media network sites for the Defendants and the Defendants’ customers,

   monitory and creating reports of social response, engagement and growth, emailing and

   calling clients, and selling the Defendant’s marketing packages to clients amongst other

   things.

22. At some point during her employment with the Defendants, Defendant Maureen told

   Plaintiff to change her title from social media manager to social media director despite no

   change in the Plaintiff’s functional job duties.

23. During her employment with the Defendants, Plaintiff worked between 30 to 50 hours per

   week for the Defendants.

24. During her employment with the Defendants, the Defendants failed to pay Plaintiff the

   legally required minimum wage for all hours worked and for hours worked over 40 in a

   workweek.

25. During Plaintiff’s employment with the Defendants, the Defendants failed to pay Plaintiff

   the her agreed upon hourly wage which was higher than the legally required minimum wage

   for all hours worked and for hours worked over 40 in a workweek.

26. During the time the Plaintiff was employed by the Defendants, she was paid only once. The

   Plaintiff was paid in November of 2018 and received a check from the Defendant in the

   amount of $750, much less than the minimum wage for the most conservative estimate of

   working 480 hours for the Defendants.

27. Upon information and belief, Plaintiff estimates that she worked more than 40 hours during

   several of the weeks she was employed by the Defendants.


                                               4

       Case 2:19-cv-00300-NJ Filed 02/27/19 Page 4 of 10 Document 1
28. Plaintiff was not paid overtime for her hours above 40 during the weeks described above.

29. The Defendants did not pay Plaintiff one and half times of her regular rate of pay for hours

    worked over 40 hours per week during a workweek. Instead, the Defendants classified

    Plaintiff as an independent contractor for 2018, issuing her an IRS Form 1099 at the end of

    2018. The Defendants did this in an attempt to avoid paying Plaintiff her due wages,

    overtime, and payroll taxes that the Defendants are required by federal and Wisconsin law to

    pay.

30. Plaintiff was not an independent contractor.

31. Plaintiff’s job duties were an integral part of the Defendants’ business.

32. The Defendants exercised control over the terms and conditions of Plaintiff’s employment.

33. Defendant Uy and other employees of Defendant UY Creative required Plaintiff to report to

    her and other Company supervisors on an almost daily basis.

34. The Defendants instructed Plaintiff as to her appointments, tasks to perform, and how to

    perform her job.

35. Plaintiff did not handle any of the billing, purchasing or business tasks. She simply worked at

    the Defendants’ instructions.

36. Plaintiff worked these hours pursuant to the expectations of the Defendants to provide a

    level of service to the Defendants’ customers that necessitated working full-time schedules,

    including overtime.

37. The Defendants’ intentional failure to pay Plaintiff her wages and overtime wages were

    willful violations of the FLSA.




                                               5

       Case 2:19-cv-00300-NJ Filed 02/27/19 Page 5 of 10 Document 1
                                       FIRST CLAIM
              Violation of Fair Labor Standards Act - Unpaid Minimum Wages

38. Plaintiff reiterates, repeats, and realleges by reference all of the allegations contained in

    paragraphs 1 through 37 of this Complaint.

39. Defendants failed to pay Plaintiff the minimum wages to which she was entitled under the

    FLSA.

40. At all times relevant, Plaintiff was engaged in commerce and/or production or sale of goods

    for commerce within the meaning of 29 U.S.C. §§ 203(e), (m), and 206(a).

41. At all times relevant, Plaintiff was an employee within the meaning of 29 U.S.C. §§ 203(e),

    (m), and 206(a).

42. At all times relevant, Defendants have been employers engaged in commerce and/or the

    production of goods for commerce within the meaning of 29 U.S.C. §§ 203(e) and 206(a).

43. Defendants were required to pay Plaintiff the applicable minimum wage for all work

    performed from September 1, 2018, to the present.

44. As a result of Defendants’ violations of the FLSA, Plaintiff has suffered damages by being

    denied minimum wages, at the very least, in accordance with the FLSA in amounts to be

    determined at trial, and is entitled to recovery of such amounts, liquidated damages,

    prejudgment interest, attorneys’ fees, costs, and other compensation pursuant to 29 U.S.C. §

    216(b).

45. Defendants’ unlawful conduct, as described in this Complaint, has been intentional and

    willful. Defendants were aware or should have been aware that the practices described in this

    Complaint were unlawful. Defendants have not made a good faith effort to comply with the

    FLSA with respect to the compensation of Plaintiff.

46. Because Defendants’ violations of the FLSA have been willful, a three-year statute of

    limitations applies, pursuant to 29 U.S.C. § 255.
                                                 6

       Case 2:19-cv-00300-NJ Filed 02/27/19 Page 6 of 10 Document 1
                                      SECOND CLAIM
                  Violation of Fair Labor Standards Act - Unpaid Overtime

47. Plaintiff reiterates, repeats, and realleges by reference all of the allegations contained in

    paragraphs 1 through 46 of this Complaint.

48. The overtime provisions set forth in the FLSA, 29 U.S.C. §§ 201, et seq., and the supporting

    federal regulations, apply to Defendants and protect Plaintiff.

49. Defendants have failed to pay Plaintiff overtime for hours that they worked in excess of 40

    hours in a workweek.

50. As a result of Defendants’ unlawful acts, Plaintiff has been deprived of overtime

    compensation and other wages in amounts to be determined at trial, and are entitled to

    recovery of such amounts, liquidated damages, attorney’s fees, costs, and other

    compensation pursuant to the FLSA.

                                      THIRD CLAIM
           Violation of Fair Labor Standards Act - Record Keeping Requirement

51. Plaintiff reiterates, repeats, and realleges by reference all of the allegations contained in

    paragraphs 1 through 50 of this Complaint.

52. At all times relevant, the Defendants did not have a centralized database of employees’ hours

    worked at the time the Plaintiff was employed by the Defendants.

53. The Defendants informed the Plaintiff that she was required to keep track of her own time

    worked in Microsoft Excel and send a spreadsheet to the Defendants to be compensated.

54. For each employee, employers must keep records of the following: the employee's full name

    and employee number, the employee's full address, if the employee is under age 19, the

    employee's date of birth, the employee's sex and occupation, the time of day and day of the

    week when the employee's workweek begins, the employee's regular hourly rate of pay for

    any workweek that overtime pay is required, including: the basis of pay, such as per hour, per

                                                 7

       Case 2:19-cv-00300-NJ Filed 02/27/19 Page 7 of 10 Document 1
    day, or commission on sales; and the amount and nature of each payment excluded from the

    employee's regular rate. 29 C.F.R. § 516.2(a) and (c).

55. That employers must retain the records described in the preceding paragraph for at least two

    years from the date of last entry any basic timekeeping records. (29 C.F.R. § 516.6.)

                                  FOURTH CLAIM
 Violation of Chapter 104 of the Wisconsin Statutes Relating to Minimum Wage Law

56. Plaintiff reiterates, repeats, and realleges by reference all of the allegations contained in

    paragraphs 1 through 55 of this Complaint.

57. The minimum wage for employees working in Wisconsin is $7.25 per hour. Wis. Stat. §

    104.035

58. That Wisconsin law does not distinguish between an “employee” and an “independent

    contractor” for the purposes of exempting a class of workers from the requirement for

    employers to compensate employees at a minimum rate of $7.25 per hour. See Wis. Stat. §

    104.01(2).

59. Wisconsin law defines an employer as “every person, firm or corporation, agent, manager,

    representative, contractor, subcontractor or principal, or other person having control or

    direction of any person employed at any labor or responsible directly or indirectly for the

    wages of another.” Wis. Stat. § 104.01(3)(a).

60. The Defendant Maureen personally made the decision to hire the Plaintiff and unilaterally

    set the wages paid to Plaintiff.

61. The Defendant Maureen Uy possessed the authority to increase or decrease the Plaintiff’s

    wages at all times relevant.




                                                 8

       Case 2:19-cv-00300-NJ Filed 02/27/19 Page 8 of 10 Document 1
                                   FIFTH CLAIM
   Violation of Chapter 104 of the Wisconsin Statutes Relating to Unpaid Overtime

62. Plaintiff reiterates, repeats, and realleges by reference all of the allegations contained in

    paragraphs 1 through 61 of this Complaint.

63. Wisconsin law provides that each employer shall pay to each employee time and one-half the

    regular rate of pay for all hours worked in excess of 40 hours per week. Wis. Stat. § 103.025.

64. The Defendants failed to compensate the Plaintiff at a rate of time and one-half the regular

    rate of Plaintiff’s pay.

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against the Defendants for:

1. A declaratory judgment that Defendants’ violated the FLSA minimum wage and overtime

    provisions;

2. A declaratory judgment that Defendants’ violation of the FLSA was willful;

3. An award to Plaintiff for damages in the amount of unpaid wages and overtime

    compensation to be proven at trial;

4. An award to Plaintiff for interest and liquidated damages in an amount equal to the unpaid

    wages and overtime compensation shown to be owned to the Plaintiff pursuant to the

    FLSA;

5. An award to Plaintiff for reasonable attorney fees and costs associated with this action under

    the FLSA;

6. An award of such other and further legal and equitable relief as may be appropriate; or




                                                 9

       Case 2:19-cv-00300-NJ Filed 02/27/19 Page 9 of 10 Document 1
   7. In the alternative, an award of monetary damages in favor of the Plaintiff against the

       Defendants for all harms and damages arising from the Defendants’ misclassification of the

       Plaintiff as an independent contractor and the Defendants’ failure to comply with Chapter

       104 of the Wisconsin Statutes’ requirement to compensate employees at a rate of at least the

       minimum wage and to compensate Plaintiff at a rate equal to one and one-half times the

       base compensation for hours worked in a week in excess of forty hours in an amount

       deemed just by this Court; and

   8. Any further relief that the Court deems appropriate.



                                         JURY DEMAND

       Plaintiff demands a jury trial under the provision of the Federal Rules of Civil Procedure 38(b).


Dated this 27th day of February, 2019 at Milwaukee, Wisconsin.



                                                               OVB Law & Consulting, S.C.
                                                               Attorneys for Plaintiff

                                                               By: s/ O. Emil Ovbiagele
                                                                   O. Emil Ovbiagele
                                                                    WI Bar No. 1089677
                                                                   s/ Samantha Huddleston
                                                                    Samantha Huddleston
                                                                    WI Bar No. 1101385




Address
839 N Jefferson Street, Suite 502
Milwaukee, WI 53202
(414) 585-0588 (office)
(414) 255-3031 (fax)
emil@ovblaw.com
samantha@ovblaw.com

                                                  10

          Case 2:19-cv-00300-NJ Filed 02/27/19 Page 10 of 10 Document 1
